DETAILED ACTION
This communication is in response to the amendment/remarks filed 03 May 2021.
Claims 1, 6, 8, 9, 13, 19, and 20 have been amended.
Claims 1 and 3-20 are currently pending.  
Claims 1 and 3-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
The amendments do not place the claims in condition for allowance. Regarding 35 USC § 101, Applicant argues that there “is no concern of any attempt to monopolize the alleged abstract idea and the claims are specific and directed to a limited implementation.” Non-monopolization alone does not impart subject matter eligibility. The analysis as a whole, provided below, indicates that the claims are directed to a judicial exception without significantly more.
Regarding 35 USC § 103, the amendments are found in the prior art as shown below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without 
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
Regarding claims 1 and 3-20, the “assigning a blob of pixels captured in a video to a consumer,” “assigning a consumer identifier to the blob of pixels,” “maintaining metadata with the blob of pixels that includes camera identifiers for cameras that provide portions of the video and each camera having a known location within a store,” “tracking the consumer with respect to a product,” “identifying conditions defined in retailer-provided rules with respect to consumer actions,” “evaluating the retailer-provided rules against the images,” and “triggering an automated action to engage the consumer” steps, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. For example, but for the “hardware processor of a server” language (claims 1 and 3-18) or the “processing device comprising at least one processor and a non-transitory computer-readable storage medium” language (claims 19 and 20), the claim encompasses a user manually performing the tracking, reporting, identification, evaluation, and process actions steps. The claims recite steps that fall within the mental processes grouping.
The claims recite the concept of providing the user with targeted content based on their actions within a store. This concept is a commercial interaction including marketing activities and behaviors. This concept falls in the certain methods of organizing human activity grouping.
The dependent claims further define the abstract idea including steps such as further limiting what type of behavior is identified, further limiting where information is originating, and further limiting the type of action triggered. These limitations do not take the claims out of the abstract idea groupings (mental process, certain method of organizing human activity).
Recitation of generic computer components such as a processor, server, and computer-readable medium do not preclude the claims from being identified as directed to a mental process or certain method of organizing human activity. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional element of a server, a processor, memory, and computer-readable storage medium and includes no more than mere instructions to apply the exception using a generic computer component. The computer components do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 



Claims 1, 3-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0206571 (“Dhawan”) in view of U.S. 8,412,656 (“Baboo”), U.S. 2016/0086191 (“Fonzi”), and U.S. 7,974,568 (“Sharma”).

Regarding Claim 1, Dhawan teaches a method, comprising: providing executable instructions to a hardware processor of a server from a non-transitory computer-readable storage medium causing the hardware processor to perform operations (See ¶¶ 0045 and 0063.) comprising:
each camera having a known location within a store (See “A camera on the product may capture images (still or video) of the consumer interacting with the product 140” in ¶ 0029.);
tracking the consumer with respect to a product or a product area within the store, wherein tracking further includes tracking the consumer through the video captured of the consumer within the store (See “A camera on the product may capture images (still or video) of the consumer interacting with the product 140” in ¶ 0029.) and also tracking the consumer through location information reported by a mobile application that executes on a mobile device of the consumer (See “As another example, the consumer's smartphone can determine the location of the consumer near a product based on a proximity sensor on the product, the proximity of the consumer to the product being used to determine the likelihood that the consumer is interacting with the product” in ¶ 0024.);
receiving images of the consumer provided by an Internet-of-Things (IoTs) device situated within the store and proximate to a current location of the consumer within the store (See 
identifying conditions defined in retailer-provided rules with respect to consumer actions associated with a product or a product area, evaluating the retailer-provided rules against the images and identifying at least one consumer action and at least one condition indicating that the consumer is looking at a specific product within the store (See “if the consumer is looking at the product [action], the camera can be used to determine the interest in the product. For example, if the consumer is smiling [condition], this may indicate a favorable opinion of the product. On the other hand, if the consumer looks angry [condition], this may indicate a nonfavorable opinion of the product” in ¶ 0049, “In some embodiments, sensor data from an accelerometer in proximity with the product is received. The sensor data comprises movement of the accelerometer and an interval of time the consumer held the product [action]. When the interval exceeds a predetermined threshold [condition], it is determined that the consumer is examining the product” in ¶ 0051, and “The interaction determiner 220 receives the sensor data from the data receiver 210 and determines corresponding interactions based on the sensor data. In some embodiments, the leads system 110 includes an interactions storage 230 that stores information mapping different sensor data to different interactions. These mappings may be configurable based on the types of interactions a marketer wishes to capture [retailer-provided rules]” in ¶ 0036.);
triggering an action and engaging the consumer based on the evaluating (See “In further embodiments, a score is predetermined for each interaction and stored, for instance, with the mapping information [retailer-provided rules] in the interactions storage 230. In such embodiments, the leads calculator 240 determines the leads score for a consumer by action to engage the consumer] to consumers regarding the product based on the leads” in ¶ 0044.);
obtaining key behaviors of the consumer during the consumer session, wherein the key behaviors comprising particular behaviors believed to be of import to the consumer making a purchase within the store during the consumer session (See “In some embodiments, the leads system 110 includes an interactions storage 230 that stores information mapping different sensor data to different interactions [behaviors]. These mappings may be configurable based on the types of interactions a marketer wishes to capture [key behaviors believed to be of import to the consumer]” in ¶ 0036.); and 
quantifying the key behaviors and providing quantified key behaviors to a loyalty campaign manager for marketing campaigns directed to retailer-defined customer segments, retailer products, or retailer product types (See “In further embodiments, a score is predetermined for each interaction [quantifying the key behaviors] and stored, for instance, with the mapping information in the interactions storage 230. In such embodiments, the leads calculator 240 determines the leads score for a consumer by retrieving the score for each interaction identified for a given consumer (e.g., by the interaction determiner 220) and combining (e.g., summing) the scores” in ¶ 0039, and “In some embodiments, the leads generator 250 sends the generated leads to a marketing engine (not shown). The marketing engine can in turn send marketing information to marketing campaign directed to retailer products]” in ¶ 0044.).
Dhawan does not expressly teach assigning a blob of pixels captured in video to a consumer; assigning a consumer identifier to the blob of pixels; maintaining metadata with the blob of pixels that includes camera identifiers for cameras that provide portions of the video; an automated action and engaging the consumer while the consumer remains in the store; archiving the video associated with the consumer within the store as a consumer session; providing the video for viewing through a user-facing interface; obtaining key behaviors of the consumer provided by retail staff operating the user-facing interface.
However, Baboo teaches archiving the video associated with the consumer within the store as a consumer session (See “The digitized video data from the means for video interface is transferred to the means for control and processing that executes computer vision algorithms on the data. The means for control and processing can have internal means for storing data or external means for storing data. … The means for control and processing can be a general purpose personal computer, such as a Pentium 4 PC, or a dedicated hardware, such as an FPGA-based implementation of a device, which can carry out the required computation. The means for control and processing, as well as the means for video interface, can be placed locally or remotely, as long as the connection to the means for capturing images can be established” in col. 23-24.); providing the video for viewing through a user-facing interface; obtaining key behaviors of the consumer provided by retail staff operating the user-facing interface (See “In another exemplary embodiment, the present invention may integrate a semi-automated method to compute the decision tree to identify behaviors that cannot be automatically observed by the technology or to identify granular details of consumer interaction with the product, like comparing brands. This semi-automated method can compliment other data sources, like in-store intercepts, planograms, and point-of-sale data” in column 6 and “method for building a consumer decision tree 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Dhawan and Baboo to obtain behaviors by retail staff operating the user-facing interface. The motivation, as shown in Baboo, is to identify behaviors that cannot be automatically observed by the technology or to identify granular details of consumer interaction with the product.
Further, Fonzi teaches an automated action and engaging the consumer while the consumer remains in the store (See “An electronic store display 148 can be used as an output device for communications for automated customer messaging from the remote computing system 142 or other messaging system incorporated within the sensor data gathering environment 100. Take, for example, a customer with a mobile computing device 146, who has recently purchased a brown belt. The Wi-Fi transceivers 128 and Bluetooth transceivers 129 can identify the location of the mobile computing device 146 as being in the proximity of shoes for sale. The remote computing system 142 queries the customer information data store 112, and finds that the customer has purchased the brown belt. A message can be sent to the store display 148 near the shoe section highlighting brown shoes. The remote computing system 142 can also send a message to the customer's mobile computing device 146 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Dhawan, Baboo, and Fonzi to send a promotion in real time. The motivation, as shown in Fonzi, is to capitalize on an opportunity for a sale.
Sharma teaches assigning a blob of pixels captured in video to a consumer; assigning a consumer identifier to the blob of pixels; maintaining metadata with the blob of pixels that includes camera identifiers for cameras that provide portions of the video (See “each of the plurality of "first means for capturing images" 101 [cameras] are attached to each respective node 130” in column 13 lines 24-26, column 16 lines 22-54 discussing blobs of pixels, and Fig. 23 and associated paragraphs showing the metadata linking a customer number and a camera location (i.e., the node which contains the camera).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Dhawan, Baboo, Sharma, Fonzi to utilize pixels and cameras to capture and coordinate data. The motivation, as indicated in Sharma, is to forecast the behavioral characteristics of customers to help customize programming content.
Regarding Claim 3, Dhawan further teaches tracking further includes identifying retailer-defined behaviors for the consumer with respect to the product or the product area (See “one or more interactions of the consumer with the product are determined based on the sensor data received from the one or more IoT sensors” in ¶ 0048 and “if the data is from an accelerometer attached to a product, the data may indicate that the consumer is examining the product” in ¶ 0049.).
Regarding Claim 4, Dhawan further teaches identifying further includes identifying at least one retailer-defined behavior as an amount of time spent by the consumer with the product or within the product area (See “In some embodiments, sensor data from an accelerometer in proximity with the product is received. The sensor data comprises movement of the accelerometer and an interval of time 
Regarding Claim 5, Dhawan further teaches identifying further includes identifying the amount of time as a first time spent by the consumer with the product or product area (See “In some embodiments, sensor data from an accelerometer in proximity with the product is received. The sensor data comprises movement of the accelerometer and an interval of time the consumer held the product. When the interval exceeds a predetermined threshold, it is determined that the consumer is examining the product” in ¶ 0051.).
Dhawan does not expressly teach a second time spent by the consumer outside the product area, and a third time spent by the consumer with the product or product area following the second time.
However, Fonzi teaches a second time spent by the consumer outside the product area, and a third time spent by the consumer with the product or product area following the second time (See “Personalized customer service can be accomplished through the analysis of a customer's behavior within a store, and in particular, with the customer's interaction with products of interest. For example, the following behavior can indicate a customer's interest in a product but a hesitation to purchase the product: a customer picks up a product, walks around with it for 45 seconds, puts it down, leaves the store, returns to the store, and picks the product up again” in ¶ 0016 and “Customer behavior data can comprise a length of time the mobile computing device 146 is proximal to the smart tag 122. It can also include time and location in a store where the customer is not near a smart tag 122. A timestamp can be recorded by the mobile computing device 146 when the mobile computing device 146 associates with the smart tag, and when the mobile computing device 146 disassociates with the smart tag” in ¶ 0032.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Dhawan, Baboo, and Fonzi to track times when the user does not interact with the 
Regarding Claim 6, Dhawan further teaches tracking further includes receiving consumer tracking information from the loTs device situated in the product area (See “At block 310, sensor data is received from at least one of one or more consumer device or IoT sensors at a brick-and-mortar store. In some embodiments, the sensor data is associated with a product. For example, when the sensor data is data from an accelerometer, the data is associated with the product that the accelerometer is attached to. Thus, the sensor data is indicative of some interaction between a consumer and a product” in ¶ 0047.).
Regarding Claim 7, Dhawan further teaches tracking further includes receiving consumer tracking information from the mobile application as the location information (See “the consumer's smartphone can determine the location of the consumer near a product based on a proximity sensor on the product, the proximity of the consumer to the product being used to determine the likelihood that the consumer is interacting with the product” in ¶ 0024 and “an application on a consumer's smartphone may capture the signals from beacons located around the brick-and-mortar store, which is then used to determine the consumer's location” in ¶ 0028.).
Regarding Claim 8, Dhawan further teaches receiving a wireless beacon identifier transmitted from a wireless beacon and received by the consumer-operated mobile device, the wireless beacon identifier linked to a location of the product area within the store (See “The brick-and-mortar store 130 has IoT devices, such as a beacon (e.g., proximity sensor) 132 and a camera 134. The brick-and-mortar store 130 may have multiple beacons and cameras throughout the store. In some embodiments, the beacons are static beacons and are installed, for example, at entry/exit points, sales counters, or dressing rooms. The beacons 132 are used to track a consumer device (e.g., smartphone 122, smart 
Regarding Claim 9, Dhawan further teaches identifying further includes identifying the conditions as behaviors of the consumer discernable from the images of the consumer captured in the product area (See “In one embodiment, the sensor data is indicative of the consumer's interactions with a product. For example, a camera can track the face of the consumer or the facial expressions of the consumer or both. This data can be used to identify the consumer's interactions with a product, e.g., whether they are looking at a product” in ¶ 0024.).
Regarding Claim 10, Dhawan does not expressly teach dispatching at least one real-time notification to an attendant operated device of an attendant within the store to provide the consumer assistance with respect to the product or the product area.
However, Fonzi teaches dispatching at least one real-time notification to an attendant operated device of an attendant within the store to provide the consumer assistance with respect to the product or the product area (See “Additionally, an alert or message can also be sent to an employee based on the analyzed information. The alert or message can prompt the employee to personally interact with the customer. The message or alert can include, but is not limited to, the analyzed data, the message delivered to the customer, customer behavior information, product information, promotional items, instructions on customer service procedures or the like” in ¶ 0037 and “The customer behavior engine 120 generates consolidated data from a messaging data structure 410 and a sales approach data structure 415 resulting in a plan for automated customer messaging as well as messaging for store employees who can participate in the selling process. … Sales approaches 415 can 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Dhawan, Baboo, and Fonzi to dispatch an attendant to the customer. The motivation, as shown in Fonzi, is to capitalize upon an opportunity for a sale.
Regarding Claim 11, Dhawan further teaches sending at least one electronic promotion with respect to the product or other products associated with the product area to a consumer-operated device (See “In some embodiments, the leads generator 250 sends the generated leads to a marketing engine (not shown). The marketing engine can in turn send marketing information to consumers regarding the product based on the leads. Each lead can include information identifying the consumer (e.g., contact information such as an email). The lead can also include information regarding the likelihood of conversion for the consumer (e.g., the leads score or an indication of the lead as being "warm" or "hot"). Other in-store contextual data can be collected and sent to the marketing engine. For example, the contextual data could include: whether the product was the first product explored; an indication of whether an application was opened on a consumer device and whether information regarding the product was accessed/viewed via the application; an indication of whether a push notification was selected” in ¶ 0044.).
Regarding Claim 12, Dhawan does not expressly teach sending further includes one of: sending the electronic promotion in real time while the consumer resides within the store and sending the electronic promotion when the consumer is detected has having left the store.
However, Fonzi teaches sending further includes one of: sending the electronic promotion in real time while the consumer resides within the store and sending the electronic promotion when the consumer is detected has having left the store (See “An electronic store display 148 can be used as an output device for communications for automated customer messaging from the remote computing system 142 or other messaging system incorporated within the sensor data gathering environment 100. Take, for example, a customer with a mobile computing device 146, who has recently purchased a brown belt. The Wi-Fi transceivers 128 and Bluetooth transceivers 129 can identify the location of the mobile computing device 146 as being in the proximity of shoes for sale. The remote computing system 142 queries the customer information data store 112, and finds that the customer has purchased the brown belt. A message can be sent to the store display 148 near the shoe section highlighting brown shoes. The remote computing system 142 can also send a message to the customer's mobile computing device 146 informing the customer of a sale on brown shoes” in ¶ 0027.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Dhawan, Baboo, and Fonzi to send a promotion in real time. The motivation, as shown in Fonzi, is to capitalize on an opportunity for a sale.
Regarding Claim 13, this claim is substantially similar to claim 1 and is rejected similarly.
Regarding Claim 14, Dhawan further teaches tracking further includes tracking positions of the consumer while within the store (See “the consumer's smartphone can determine the location of the consumer near a product based on a proximity sensor on the product, the proximity of the consumer to the product being used to determine the likelihood that the consumer is interacting with the product” in ¶ 0024 and “an application on a consumer's smartphone may capture the signals from beacons located around the brick-and-mortar store, which is then used to determine the consumer's location” in ¶ 0028.).
Regarding Claim 15, Dhawan further teaches tracking further includes tracking the positions through one or more of: Internet-of-Things (loTs) devices, wireless beacons, and a mobile application that executes on a consumer-operated device (See “the consumer's smartphone can determine the location of the consumer near a product based on a proximity sensor on the product, the proximity of the consumer to the product being used to determine the likelihood that the consumer is interacting with the product” in ¶ 0024 and “an application on a consumer's smartphone may capture the signals from beacons located around the brick-and-mortar store, which is then used to determine the consumer's location” in ¶ 0028.).
Regarding Claim 19, this claim is substantially similar to claim 1 and is rejected similarly.

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhawan in view of Baboo, Fonzi, and Sharma, and further in view of U.S. 2017/0278125 (“Tietzen”).

Regarding Claim 16, Dhawan further teaches evaluating further includes evaluating the conditions as retailer-defined conditions (See “if the consumer is looking at the product, the camera can be used to determine the interest in the product. For example, if the consumer is smiling [condition], this may indicate a favorable opinion of the product. On the other hand, if the consumer looks angry [condition], this may indicate a nonfavorable opinion of the product” in ¶ 0049, “In some embodiments, sensor data from an accelerometer in proximity with the product is received. The sensor data comprises movement of the accelerometer and an interval of time the consumer held the product. When the interval exceeds a predetermined threshold [condition], it is determined that the consumer is examining the product” in ¶ 0051, and “The interaction determiner 220 receives the sensor data from the data receiver 210 and determines corresponding interactions based on the sensor data. In some embodiments, the leads system 110 includes an interactions storage 230 that stores information mapping different sensor data to different interactions. These mappings may be configurable based on the types of interactions a marketer wishes to capture [retailer-defined conditions
Dhawan does not expressly teach provided through a user interface to the method.
However, Tietzen teaches provided through a user interface to the method (See Figs. 8-10.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Dhawan, Baboo, Fonzi, and Tietzen to utilize a user interface.  The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Dhawan is silent as to how the marketer enters their mappings. A user interface is common and well understood in the art and thus would act in a predictable manner.
Regarding Claim 17, Dhawan further teaches engaging further includes processing retailer-defined actions when the retailer-defined conditions are satisfied (See “The leads generator 250 generates leads for consumers based on the leads scores determined for the consumers. In some embodiments a single threshold is used for identifying leads. When the leads score for a consumer exceeds the threshold, the leads generator 250 generates a lead for the consumer. A default threshold may be employed or a marketer may specify the threshold” in ¶ 0043 and “In some embodiments, the leads generator 250 sends the generated leads to a marketing engine (not shown). The marketing engine can in turn send marketing information to consumers regarding the product based on the leads. Each lead can include information identifying the consumer (e.g., contact information such as an email). The lead can also include information regarding the likelihood of conversion for the consumer (e.g., the leads score or an indication of the lead as being "warm" or "hot")” in ¶ 0044.).
Dhawan does not expressly teach actions defined through the user interface.
However, Tietzen teaches actions defined through the user interface (See Figs. 8-10.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Dhawan, Baboo, Fonzi, and Tietzen to utilize a user interface.  The claimed invention is merely a combination of old elements, in the combination each element merely performs the same 
Regarding Claim 18, Dhawan does not expressly teach providing further engagement with the consumer after the consumer has exited the store.
However, Tietzen teaches providing further engagement with the consumer after the consumer has exited the store (See “In some examples, the incentive may be triggered at a time proximate to the transaction such as shortly after the cardholder has left the merchant location (e.g. based on time or location)” in ¶ 0418.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Dhawan, Baboo, Fonzi, and Tietzen to engage the consumer after they have left the store. The motivation is to encourage the user to return to the store.  Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 20, Dhawan does not expressly teach continuing engagement with the consumer after the consumer has left the store.
However, Tietzen teaches continuing engagement with the consumer after the consumer has left the store (See “In some examples, the incentive may be triggered at a time proximate to the transaction such as shortly after the cardholder has left the merchant location (e.g. based on time or location)” in ¶ 0418.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Dhawan, Baboo, Fonzi, and Tietzen to engage the consumer after they have left the store. The motivation is to encourage the user to return to the store.  Additionally, the claimed .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEREDITH A LONG/Primary Examiner, Art Unit 3688